                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION
                                   No. 4:18-cv-107-FL

APRIL COLIE,                           )
                                       )
                       Plaintiff,      )
                                       )
               v.                      )
                                       )               ORDER
ANDREW SAUL,                           )
Commissioner of Social Security,       )
                                       )
                       Defendant.      )


       This action being submitted to the Court for an Order upon Plaintiff’s showing that the

Commissioner of Social Security should pay the sum of $7,202.40 for attorney fees, representing

less than 25% of Plaintiff’s accrued back benefits, to be paid from Plaintiff’s back benefits

pursuant to § 406(b) of the Social Security Act. It also appearing that upon receipt of the 406(b)

fee, Plaintiff’s counsel shall pay to Plaintiff the lesser EAJA fee of $4,900.00.

       It is therefore ORDERED that the Commissioner of Social Security pay to Plaintiff’s

counsel, Charlotte W. Hall, the sum of $7,202.40, sent to her office at Arrowood and Hall,

PLLC, P.O. Box 58129, Raleigh, North Carolina 27658, and that Plaintiff’s counsel pay to

Plaintiff the sum of $4,900.00 and upon the payment of such sums, this case is dismissed with

prejudice.



                             2nd day of ____________________,
                       This _____           July              2020,


                                       _____________________________________
                                       United States District Court Judge




          Case
           Case4:18-cv-00107-FL
                4:18-cv-00107-FL Document
                                  Document29-2
                                           30 Filed
                                               Filed07/02/20
                                                     06/30/20 Page
                                                               Page11ofof11
